WiNslow, J.
The question at issue in this case was simply, Where was the east line of block 19 located and marked upon the ground when the addition was originally surveyed and platted? The question was not where an accurate measurement of distances on the recorded plat would now locate the line, but, Where was it located originally? Racine v. Emerson, 85 Wis. 80.
Every stake in the plat originally set had disappeared. There were no natural landmarks referred to, and no monument or original stake was in existence from which the lines •of the original survey could be located, unless we except the ■quarter corner at the extreme northwest corner of the' plat, which was several blocks distant from block 19, and not connected therewith, either by monument or certain description. The plat itself is imperfect and contradictory; the width of-some of its streets is not given, and its courses and distances .are inconsistent with each other.
The rules by which the lines of such plats are to be ascertained are well settled. In the absence of natural boundaries ■or monuments, and of monuments or stakes set in the course •of the original survey, the lines of ancient fences and long-•continued occupation of adjacent lots and blocks in the same *367plat, if evidently intended to mark the true lines of such lots and blocks, have greater probative force than mere measurements of courses and distances. Racine v. J. I. Case P. Co. 56 Wis. 539; Racine v. Emerson, supra; Madison v. Mayers, 97 Wis. 399. Especially is this true where, as in the present case, the courses and distances marked upon the plat are contradictory, thus making it ambiguous and uncertain.
•In the present case the uncontradicted evidence of the location of ancient fences marking other lot and street lines in the same block showed that the line upon which the defendant built his fence in 1886 Avas unquestionably the east line of his lots, and hence Avas the Avest line of Benton street •as originally surveyed when the plat was made. This could not be overcome by mere measurement of distances from the base line. The rule is salutary, and necessary to prevent the confusion and strife whi'ch would infallibly result if every ancient plat Avhich had been practically located on the ground was subject to reconstruction- and relocation by measurement of distances because the original stakes could not be found.
A verdict for the plaintiff might have been directed upon' the uncontradicted evidence. The view Avhich Ave have taken ■of the case renders unnecessary any consideration of the various errors assigned, because none of the rulings could affect the result.
By the Gourt.— Judgment affirmed.